Citation Nr: 1636938	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left upper extremity ulnar motor sensory neuropathy, to include as secondary to service-connected cervical spine degenerative disc disease with disc herniation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active service from May 1986 to September 1987, from January 1991 to August 1991 and from January 1998 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board remanded the instant matter for additional development.

As a final preliminary matter, the Board notes that the agency of original jurisdiction (AOJ) denied service connection for a left great toe condition in July 2015.  The Veteran subsequently entered a notice of disagreement in November 2015.  At this time, the AOJ has not yet issued a statement of the case with regard to this appeal, but has taken action to note the appeal and begin the appellate process.  The AOJ has acknowledged receipt of the notice of disagreement and the Veterans Appeals Central Office Locator System (VACOLS) indicates that further action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS reflects that the notice of disagreement has been recognized and that additional action is pending, Manlincon is not applicable.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.


FINDING OF FACT

A June 2016 rating decision granted service connection for left long thoracic nerve radiculopathy, claimed as ulnar motor sensor neuropathy, of the left upper extremity associated with cervical spine degenerative disc disease with disc herniation.




CONCLUSION OF LAW

There being no allegation of error in the decision granting service connection for ulnar motor sensor neuropathy, the appeal as to that issue is dismissed.  38 U.S.C.A. § 7105 (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has filed a service connection claim for a left upper extremity ulnar motor sensory neuropathy and this claim was certified for the Board's review in October 2014.  However, a June 2016 rating decision granted service connection for left upper extremity long thoracic nerve radiculopathy, claimed as ulnar motor sensory neuropathy, associated with cervical spine degenerative disc disease with disc herniation.  38 U.S.C.A. § 7105 (West 2014); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (listing a condition on a rating decision as part of a service connected disability has the effect of granting service connection). 

The grant of service connection was a full grant of the benefit sought on appeal and there is no allegation of error in the decision to grant service connection. 


ORDER

The appeal for entitlement to service connection for left upper extremity ulnar motor sensory neuropathy, to include as secondary to service-connected cervical spine degenerative disc disease with disc herniation, is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


